

115 HR 2093 IH: Strengthening and Clarifying the 25th Amendment Act of 2017
U.S. House of Representatives
2017-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2093IN THE HOUSE OF REPRESENTATIVESApril 14, 2017Mr. Blumenauer introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for an alternative body to transmit a written declaration that the President is unable to discharge the powers and duties of his office in accordance with the provisions of the 25th Amendment of the Constitution. 
1.Short title This Act may be cited as the Strengthening and Clarifying the 25th Amendment Act of 2017. 2.PurposeThe purpose of this Act is to provide for an alternative body to transmit a written declaration that the President is unable to discharge the powers and duties of his office in accordance with section 4 of the 25th Amendment of the Constitution. 
3.Presidential incapacity 
(a)In generalExcept as provided in subsections (b) and (c), the following individuals shall constitute an alternative body to transmit a written declaration that the President is unable to discharge the powers and duties of his office in accordance with section 4 of the 25th Amendment of the Constitution: (1)Each former living President. 
(2)Each former living Vice President.  (b)Disqualification from bodyThe following individuals shall not be part of the body established under subsection (a): 
(1)Any individual impeached by the House of Representatives and convicted by the Senate. (2)Any individual serving as President or Vice President at the time the declaration of incapacity is made. 
(c)Removal from bodyA member of the body identified in subsection (a) may be removed from such body by a majority vote of all members of such body. (d)Termination and reestablishment of bodyThe body described in subsection (a) shall terminate whenever less than 2 individuals described in paragraphs (1) and (2) of such subsection and not disqualified under subsection (b) are living. Such body shall be reestablished whenever 2 or more such individuals are living.  
(e)DefinitionThe term State means each of the several States and each territory or possession of the United States.   